DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/14/2022 is acknowledged.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

    PNG
    media_image1.png
    253
    513
    media_image1.png
    Greyscale

Please amend the Abstract and remove all part numbers.  The Abstract should stand on its own.
Specification
The disclosure is objected to because of the following informalities: the Specification refers to specific Claims.  Please remove all references to specific claims (See at least the top of Page 2.).

    PNG
    media_image2.png
    152
    577
    media_image2.png
    Greyscale

  If this application issues as a patent the claims will likely be amended and possibly canceled and renumbered, thus, making the disclosure unclear.  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Section headings are missing, specifically for “(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said moulds (M1, M2)" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “plurality of moulds (M1, M2)”.
Applicant is advised to consider stating “said plurality of moulds (M1, M2)”.
Claim 1 recites the limitation "said nozzles" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “nozzles”
Claim 1 recites the limitation "said mould" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “plurality of moulds (M1, M2)”.
Applicant is advised to consider stating “said plurality of moulds (M1, M2)”.
Claim 1 recites the limitation "said mould" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “plurality of moulds (M1, M2)”.
Applicant is advised to consider stating “said plurality of moulds (M1, M2)”.
Claim 1 recites the limitation "the quantity of material" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "quantity of material".
Claim 1 recites the limitation "said shaping cavity" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “at least one shaping cavity”.
Applicant is advised to consider stating “said at least one shaping cavity”.
Claim 1 recites the limitation "the position" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "position".
Claim 1 recites the limitation "said mould" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “plurality of moulds (M1, M2)”.
Applicant is advised to consider stating “said plurality of
Claim 1 recites the limitation "the dispensed quantity" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "dispensed quantity".
Claim 1 recites the limitation "the depth variation" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "depth variation".
Claim 1 recites the limitation "said shaping cavity" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “at least one shaping cavity”.
Applicant is advised to consider stating “said at least one shaping cavity”.
Claim 2 recites the limitation "said shaping cavity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “at least one shaping cavity”.
Applicant is advised to consider stating “said at least one shaping cavity”.
Claim 2 recites the limitation “said advancement direction” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “advancement direction (X)”.
Applicant is advised to consider stating “said advancement direction (X)”.
Claim 2 recites the limitation "said shaping cavity" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “at least one shaping cavity”.
Applicant is advised to consider stating “said at least one shaping cavity”.
Claim 2 recites the limitation "the flow rate" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "flow rate".
Claim 3 recites the limitation "said moulds (M1, M2)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “plurality of moulds (M1, M2)”.
Applicant is advised to consider stating “said plurality of moulds (M1, M2)”.
Claim 4 recites the limitation "said formation of nozzles" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claims previously state “formation of nozzles (6; 61, 62, 63)”.
Applicant is advised to consider stating “said formation of nozzles (6; 61, 62, 63)”.
Claim 4 recites the limitation “said advancement direction” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “advancement direction (X)”.
Applicant is advised to consider stating “said advancement direction (X)”.
Claim 4 recites the limitation "the flow rate" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating " flow rate".
Claim 5 recites the limitation "the number of nozzles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "number of nozzles".
Claim 5 recites the limitation "the maximum volume" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "maximum volume".
Claim 5 recites the limitation "the time unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "time unit".
Claim 6 recites the limitation "each nozzle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "nozzle".
Claim 6 recites the limitation "the area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "area".
Claim 6 recites the limitation "said corresponding portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Applicant is advised to consider earlier stating "corresponding portion".
Claim 6 recites the limitation "the diameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "diameter”.
Claim 6 recites the limitation "the total volume dispensed" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Applicant is advised to consider earlier stating "total volume dispensed".
Claim 6 recites the limitation "the overall volume" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Applicant is advised to consider earlier stating " overall volume".
Claim 7 recites the limitation "said nozzle formation" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claims previously state “formation of nozzles (6; 61, 62, 63)”.
Applicant is advised to consider stating “said formation of nozzles (6; 61, 62, 63)”.
Claim 7 recites the limitation "the respective nozzles" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Applicant is advised to consider earlier stating "respective nozzles".
Claim 7 recites the limitation "said plurality of lines of nozzles" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The claims previously state “plurality of lines of nozzles (61, 62, 63)".
Applicant is advised to consider stating “said plurality of lines of nozzles (61, 62, 63)".
Claim 7 recites the limitation "the position" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "position".
Claim 7 recites the limitation "said mould" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “plurality of moulds (M1, M2)”.
Applicant is advised to consider stating “said plurality of moulds (M1, M2)”.
Claim 8 recites the limitation "the nozzles" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claims previously state “nozzles (61, 62, 63)".
Applicant is advised to consider stating “said nozzles (61, 62, 63)".
Claim 8 recites the limitation "said lines" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “plurality of lines”.
Applicant is advised to consider stating “said plurality of lines”.
Claim 8 recites the limitation "the next one" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "next one".
The phrase “preferably …” in Claim 8, lines 2-3 is vague and indefinite as it is unclear whether the language is required or optional.
Claim 8 recites the limitation "the next one" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "next one".
Claim 9 recites the limitation "said plurality of lines of nozzles" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The claims previously state “plurality of lines of nozzles (61, 62, 63)".
Applicant is advised to consider stating “said plurality of lines of nozzles (61, 62, 63)".
Claim 9 recites the limitation "said shaping cavity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “at least one shaping cavity”.
Applicant is advised to consider stating “said at least one shaping cavity”.
Claim 9 recites the limitation “said advancement direction” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “advancement direction (X)”.
Applicant is advised to consider stating “said advancement direction (X)”.
Claim 9 recites the limitation "said one or more nozzles" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. The claims previously state “nozzles (61, 62, 63)".
Applicant is advised to consider stating “said nozzles (61, 62, 63)".
Claim 9 recites the limitation "the various lines" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "various lines".
Claim 9 recites the limitation "the position" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "position".
Claim 9 recites the limitation "said mould" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “plurality of moulds (M1, M2)”.
Applicant is advised to consider stating “said plurality of
Claim 9 recites the limitation "said corresponding portion" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Applicant is advised to consider earlier stating "corresponding portion".
Claim 9 recites the limitation "said shaping cavity" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “at least one shaping cavity”.
Applicant is advised to consider stating “said at least one shaping cavity”.
Claim 9 recites the limitation “said advancement direction” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “advancement direction (X)”.
Applicant is advised to consider stating “said advancement direction (X)”.
Claim 9 recites the limitation "said corresponding portion" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Applicant is advised to consider earlier stating "corresponding portion".
Claim 10 recites the limitation "said moulds" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “plurality of moulds (M1, M2)”.
Applicant is advised to consider stating “said plurality of moulds (M1, M2)”.
Claim 11 recites the limitation "first mould (M1)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “plurality of moulds (M1, M2)”.
Applicant is advised to consider stating “said plurality of moulds (M1, M2)”.
Claim 11 recites the limitation "second mould (M2)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “plurality of moulds (M1, M2)”.
Applicant is advised to consider stating “said plurality of moulds (M1, M2)”.
Claim 11 recites the limitation "the quantity" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "quantity".
Claim 11 recites the limitation "said first cavity" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “at least one first shaping cavity”.
Applicant is advised to consider stating “said at least one first shaping cavity”.
Claim 11 recites the limitation "said first mould" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state "first mould (M1)" and “plurality of moulds (M1, M2)”.
Applicant is advised to consider stating “said first mould (M1)".
Claim 11 recites the limitation "said formation of nozzles" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. The claims previously state “formation of nozzles (6; 61, 62, 63)”.
Applicant is advised to consider stating “said formation of nozzles (6; 61, 62, 63)”.
Claim 11 recites the limitation "the quantity" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to consider earlier stating "quantity".
Claim 11 recites the limitation "said second cavity" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “at least one second shaping cavity”.
Applicant is advised to consider stating “said at least one second shaping cavity”.
Claim 11 recites the limitation "said second mould" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state "second mould (M2)" and “plurality of moulds (M1, M2)”.
Applicant is advised to consider stating “said second mould (M2)".
Claim 11 recites the limitation "said formation of nozzles" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The claims previously state “formation of nozzles (6; 61, 62, 63)”.
Applicant is advised to consider stating “said formation of nozzles (6; 61, 62, 63)”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaiser et al. (US 2007/0172565).
Regarding Claim 1, Kaiser (‘565) teaches a process for dispensing fluid foodstuff material into a shaping cavity of a mould (See Abs., paras. 28-36, Claims 1-11 and FIG-1 where chocolate is dispensed into moulds.), 

    PNG
    media_image3.png
    361
    713
    media_image3.png
    Greyscale

(See paras. 28-36, Claims 1-11 and FIG-1 where mould tray(s) with plural mould cavities #34 are conveyed from depositor #10 to air knife.), each comprising at least one shaping cavity (See paras. 28-36, Claims 1-11 and FIG-1 where mould trays #30 have plural mould shaping cavities #34.); providing a dispensing machine along said conveying line provided with a formation of nozzles comprising at least one line of nozzles arranged along a direction (K) transversal to said advancement direction (X) (See paras. 28-36, Claims 1-11 and FIG-1 where dispenser #10 with plural nozzles #20 dispense material into plural mould cavities #34 that are conveyed to air knife and cooling sections.); carrying said moulds (M1, M2) one after another, by means of said conveying line, to said nozzle formation (See paras. 28-36, Claims 1-11 and FIG-1 where mold tray(s) #30 having mould cavities #34 are conveyed from nozzles #20 and onward to other processing sections.), and dispensing a given quantity of said material through one or more of said nozzles, into said at least one shaping cavity of a mould that has reached said nozzle formation (See paras. 28-36, Claims 1-11 and FIG-1 where material/chocolate is dispensed into mold tray #30 having mould cavities #34.), said process being characterized in that: said dispensing step is executed while said mould continues to advance below said nozzle formation, along said advancement direction (X) (See paras. 28-36, Claims 1-11 and FIG-1.), said at least one shaping cavity of said mould has a depth that varies along said advancement direction (X) (See paras. 28-36, Claims 1-11 and FIG-1, tapered mould cavities #34 with different depths.); said dispensing step comprises varying the quantity of material dispensed into said shaping cavity as a function of the position of said mould along said advancement direction (X) in such a way that the dispensed quantity is a function of the depth variation within said shaping cavity (See paras. 28-36, Claims 1-11 and FIG-1, tapered mould cavities #34 where the amount dispensed corresponds to the depth of the mould cavities.)
Regarding Claim 10, Kaiser (‘565) teaches a process comprising subjecting said moulds to vibrations, successively to said dispensing step (See para. 33 where the vibrations expel air bubbles.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2007/0172565).
Regarding Claim 2, Kaiser (‘565) teaches wherein said dispensing step comprises dispensing said foodstuff material through a single nozzle of said nozzle formation into a corresponding portion of said shaping cavity, which extends along said advancement direction (See paras. 28-36, Claims 1-11 and FIG-1 where chocolate is dispensed into the mould cavities.); wherein said corresponding portion of said shaping cavity has a depth that varies along said advancement direction (X) (See paras. 28-36, Claims 1-11 and FIG-1, tapered mould cavities #34 with different depths.), however, fails to expressly disclose wherein said dispensing step comprises varying the flow rate of material dispensed by said single nozzle as a function of said depth variation of said corresponding portion.
Applicant does not set forth any non-obvious unexpected results for varying the flow rate.  It would have been within the skill set, obvious and foreseeable to a person having ordinary skill in the art at the time of filing to vary the flow rate based on experience to not waste material and/or create hammering of the valves during operation and creating undue wear and tear on the equipment.
Regarding Claim 3, Kaiser (‘565) teaches the method discussed above, however, fails to expressly disclose wherein said moulds (M1, M2) advance along said advancement direction (X) at a constant velocity.
Applicant does not set forth any non-obvious unexpected results for selecting a relative velocity.  It would have been within the skill set, obvious and foreseeable to a person having ordinary skill in the art at the time of filing to provide a constant velocity so the process can operate continuously with optimum efficiencies.
Regarding Claim 4, Kaiser (‘565) teaches wherein said dispensing step comprises dispensing said material through a series of nozzles of said formation of nozzles, along corresponding portions of said shaping cavity that extend along said advancement direction (See paras. 28-36, Claims 1-11 and FIG-1.), wherein said corresponding portions of said shaping cavity have a depth varying along said advancement direction (X) (See paras. 28-36, Claims 1-11 and FIG-1, tapered mould cavities #34 with different depths.), however, fails to expressly disclose wherein said dispensing step comprises varying the flow rate dispensed through said nozzles independently among said nozzles and, for each nozzle, as a function of said depth variation of the respective corresponding portion of said shaping cavity.
Applicant does not set forth any non-obvious unexpected results for varying the flow rate.  It would have been within the skill set, obvious and foreseeable to a person having ordinary skill in the art at the time of filing to vary the flow rate based on experience to not waste material and/or create hammering of the valves during operation and creating undue wear and tear on the equipment.
Regarding Claim 5, Kaiser (‘565) teaches the method discussed above, however, fails to expressly disclose wherein the number of nozzles of said nozzle formation depends on the maximum volume to dispense in the time unit.
Applicant does not set forth any non-obvious unexpected results for selecting a nozzle configuration over another.  It would have been within the skill set, obvious and foreseeable to a person 
Regarding Claim 6, Kaiser (‘565) teaches the method discussed above, however, fails to expressly disclose wherein each nozzle dispenses an overall quantity that--in terms of volume--is equal to the area of said corresponding portion of said shaping cavity multiplied by the diameter of said nozzle, so that the total volume dispensed by said series of nozzles corresponds to the overall volume of said shaping cavity.
Applicant does not set forth any non-obvious unexpected results for selecting a nozzle configuration over another.  It would have been within the skill set, obvious and foreseeable to a person having ordinary skill in the art at the time of filing to provide a configuration that can operate with optimum efficiencies.
Regarding Claim 7, Kaiser (‘565) teaches wherein said nozzle formation comprises a plurality of lines of nozzles, each extending along a direction (K) transversal to said advancement direction (X) (See paras. 28-36, Claims 1-11 and FIG-1 where dispenser #10 with nozzles #20 dispense material downward into mould cavities #34 that are conveyed to air knife and cooling sections.), however, fails to expressly disclose wherein the nozzles of each line are equal to each other, while the respective nozzles of said plurality of lines are dimensioned so as to dispense different flow rates of material, and wherein said dispensing step comprises selectively activating the different lines of said plurality of lines of nozzles as a function of the position of said mould along said advancement direction (X), so as to dispense a quantity of material into said shaping cavity, that varies along said advancement direction (X) as a function of said depth variation of said shaping cavity.
Applicant does not set forth any non-obvious unexpected results for selecting a nozzle configuration over another It would have been within the skill set, obvious and foreseeable to a person 
Regarding Claim 8, Kaiser (‘565) teaches the method discussed above, however, fails to expressly disclose wherein the nozzles of said lines have flow passage cross-sections that increase from one line to the next one, preferably doubling the cross-sectional area from one line to the next one.
Applicant does not set forth any non-obvious unexpected results for selecting a nozzle configuration over another It would have been within the skill set, obvious and foreseeable to a person having ordinary skill in the art at the time of filing to provide a configuration that can operate with optimum efficiencies.
Regarding Claim 9, Kaiser (‘565) teaches wherein said dispensing step comprises dispensing said material through one or more nozzles of a series of lines of said plurality of lines of nozzles, along a corresponding portion of said shaping cavity, which extends along said advancement direction, wherein said corresponding portion of said shaping cavity has a depth that varies along said advancement direction (X) (See paras. 28-36, Claims 1-11 and FIG-1, tapered mould cavities #34 with different depths where moulds with plural mould cavities #34 are conveyed from depositor to air knife.), however, fails to expressly disclose wherein and wherein said dispensing step comprises selectively activating said one or more nozzles of the various lines as a function of the position of said mould along said advancement direction (X), so as to dispense a quantity of material into said corresponding portion of said shaping cavity, that varies along said advancement direction as a function of said depth variation of said corresponding portion.
Applicant does not set forth any non-obvious unexpected results for selecting a nozzle configuration over another.  It would have been within the skill set, obvious and foreseeable to a person having ordinary skill in the art at the time of filing to provide a configuration that can operate with optimal efficiencies.
Regarding Claim 11, Kaiser (‘565) teaches wherein said advancing step comprises advancing a first mould (M1) provided with at least one first shaping cavity and successively advancing a second mould (M2) provided with at least one second shaping cavity (See Abs., paras. 28-36, Claims 1-11 and FIG-1 where chocolate is dispensed into moulds.), however, fails to expressly disclose wherein said dispensing step comprises controlling--according to a first regulation mode--the quantity of said material dispensed into said first cavity of said first mould (M1), when said first mould reaches said nozzle formation and advances below said formation of nozzles along said advancement direction (X), and comprises controlling --according to a second regulation mode--the quantity of said material dispensed into said second cavity of said second mould (M2), when said second mould reaches said formation of nozzles and advances below said formation of nozzles along said advancement direction (X).
Applicant does not set forth any non-obvious unexpected results for selecting a nozzle configuration over another.  It would have been within the skill set, obvious and foreseeable to a person having ordinary skill in the art at the time of filing to provide a configuration that can operate with optimum efficiencies
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRENT T O'HERN/               Primary Examiner, Art Unit 1793 
March 15, 2022